Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 14, 16, 19-21, 24 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 2016/0299011 A1) in view of Alexander (US 5,661,882 A) and Yamada et al. (US 6,143,207 A).
Regarding independent claim 14: Ihle teaches (e.g., Figs. 1A-1J) a multi-layered component comprising: 
an inert ceramic substrate comprising a ceramic ([0049] and [0051]: ceramic layer 6 is not the active substrate; the ceramic acts more like a passivation packaging); and
at least one functional ceramic comprising a HTCC (high temperature co-fired ceramics) ceramic ([0032], [0049] and [0051]: NTC sensor elements 50 becomes NTC sensor elements 51 and 52 comprising a ceramic of the type high temperature co-fired ceramics, HTCC), 
wherein the functional ceramic (50/51/52) is completely enclosed by the ceramic substrate (6).
Ihle does not expressly teach that 
an inert ceramic substrate comprising a LTCC (low temperature co-fired ceramics), and 
wherein the functional ceramic is granular, spherical, disk-shaped or elliptical.

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle, the inert ceramic substrate comprising a LTCC (low temperature co-fired ceramics), as taught by Alexander, so as to reduce the thermal process during packaging and ensure that the functional device is not damaged during manufacturing.
Ihle as modified by Alexander does not expressly teach that the functional ceramic is granular, spherical, disk-shaped or elliptical.
However, Yamada teaches (e.g., Figs. 1-3) a multi-layered component comprising a functional ceramic (Col. 1, Lines 66-67 and Col. 2, Lines 1-8), 
wherein the functional ceramic is granular, spherical, disk-shaped or elliptical (Col. 1, Lines 66-67 and Col. 2, Lines 1-8: granular shaped).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle as modified by Alexander, the functional ceramic being granular shaped, as taught by Yamada, for its well-known shape and obtained by a well-known method, as being a suitable shape for ceramic functional layers.
Regarding claim 16: Ilhe, Alexander and Yamada teach the claim limitation of the multi-layered component according to claim 14, on which this claim depends,
wherein the multi-layered component comprises a plurality of functional ceramics (Ilhe: [0051]: plurality of functional ceramics 51 and 52).
Regarding claim 19: Ilhe, Alexander and Yamada teach the claim limitation of the multi-layered component according to claim 14, on which this claim depends. 
Ihle does not expressly teach that the functional ceramic comprises a varistor. 
Alexander teaches (e.g., Fig. 2) a multi-layered component comprising a functional ceramic (Col. 1, Lines 52-55 and Col. 5, Lines 46-47: 125).
It would have been obvious to a person of ordinary skill at the time of the effective filing date to include in the device of Ihle, the functional ceramic comprising a varistor, as taught by Alexander, for the purpose of providing a greater device protection to a monolithic integrated circuit having a greater capability to function in high voltage environment and a faster response in a case of electrostatic discharge.
Regarding claim 20: Ilhe, Alexander and Yamada teach the claim limitation of the multi-layered component according to claim 14, on which this claim depends, 
wherein the ceramic substrate comprises internal electrodes (Ilhe: [0051]: 211/212) for electrically contacting the functional ceramic (Ilhe: 51/52). 
Regarding claim 21: Ilhe, Alexander and Yamada teach the claim limitation of the multi-layered component according to claim 20, on which this claim depends, 
wherein the ceramic substrate comprises a cutout (Ilhe: [0051]: ceramic substrate 6 comprises 110) in which the functional ceramic is arranged, and 
wherein the internal electrodes extend as far as an edge of the cutout (the internal electrodes 211/212 extend to the edge of the cutout 110).
Regarding claim 24: Ilhe, Alexander and Yamada teach the claim limitation of the multi-layered component according to claim 20, on which this claim depends, 

Regarding claim 37: Ilhe, Alexander and Yamada teach the claim limitation of the multi-layered component according to claim 14, on which this claim depends, 
the functional ceramic comprises an NTC (negative temperature coefficient) ceramic or a PTC (positive temperature coefficient) ceramic (Ihle: [0051]: NTC ceramic; ceramic sensor material 50 becomes NTC sensor elements 51 and 52 during the sintering).


Second interpretation of the limitation “wherein the functional ceramic is completely enclosed by the ceramic substrate, and wherein the functional ceramic is granular, spherical, disk-shaped or elliptical”. In case the shape to the functional ceramic refers to the shape of the device itself, the following rejection is in order.
Claim 14 ,16, 19-21, 24 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 2016/0299011 A1) in view of Alexander (US 5,661,882 A) and Martinez et al. (US 2017/0207028 A1).
Regarding independent claim 14: Ihle teaches (e.g., Figs. 1A-1J) a multi-layered component comprising: 

at least one functional ceramic comprising a HTCC (high temperature co-fired ceramics) ceramic ([0032], [0049] and [0051]: NTC sensor elements 50 becomes NTC sensor elements 51 and 52 comprising a ceramic of the type high temperature co-fired ceramics, HTCC), 
wherein the functional ceramic (50/51/52) is completely enclosed by the ceramic substrate (6).
Ihle does not expressly teach that 
an inert ceramic substrate comprising a LTCC (low temperature co-fired ceramics), and 
wherein the functional ceramic is granular, spherical, disk-shaped or elliptical.
Alexander teaches (e.g., Fig. 2) a multi-layered component comprising an inert ceramic substrate comprising a LTCC (low temperature co-fired ceramics) (Col. 5, Lines 40-62).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle, the inert ceramic substrate comprising a LTCC (low temperature co-fired ceramics), as taught by Alexander, so as to reduce the thermal process during packaging and ensure that the functional device is not damaged during manufacturing.
In case Ihle as modified by Alexander does not expressly teach that the functional ceramic is granular, spherical, disk-shaped or elliptical.

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle as modified by Alexander, the functional ceramic being disk-shape or disc, as taught by Martinez, for the following benefit: the time-varying electric fields and the time-varying magnetic fields that may be generated within capacitor may substantially remain within a single dielectric, as illustrated by electric field arrows and magnetic field arrows and a decrease in parasitic capacitance (Martinez: [0063]).
Claims 16, 19-21, 24 and 37 are rejected similarly as in the first interpretation with Ihle et al. (US 2016/0299011 A1) in view of Alexander (US 5,661,882 A) and Martinez et al. (US 2017/0207028 A1).

Claims 17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 2016/0299011 A1) in view of Alexander (US 5,661,882 A) and Yamada et al. (US 6,143,207 A) as applied above and further in Choi et al. (US 2009/0108984 A1).
Regarding claim 17: Ilhe, Alexander and Yamada teach the claim limitation of the multi-layered component according to claim 16, on which this claim depends.
Ilhe as modified by Alexander does not expressly teach that
wherein the functional ceramics have different coefficients of expansion and/or different sintering temperatures.

wherein the functional ceramics have different coefficients of expansion and/or different sintering temperatures ([0087] and [0089]: functional ceramics 200 and 200a have different electrical characteristics and different material composition; the functional ceramics require different firing temperatures; this is understood as different sintering temperatures in the process of forming ceramic devices).
Choi further teaches that the first functional ceramic sheet may be formed into one of a varistor and a thermistor, and the second functional ceramic sheet may be formed into a resistor ([0050]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ilhe as modified by Alexander and Yamada, the  functional ceramics having different coefficients of expansion and/or different sintering temperatures, as taught by Choi, so as to yield the predictable results of two different and/or complementary devices to provide better protection of the electronic device.
Regarding claim 29: Ilhe, Alexander and Yamada teach the claim limitation of the multi-layered component according to claim 20, on which this claim depends,
a second functional ceramic (Ihle: [0003] and [0051]: configured 51) embedded in the ceramic substrate (Ihle: 6),
and wherein the second functional ceramic is configured as an NTC thermistor (Ihle: [0003] and [0051]: configured as an NTC thermistor).

a first functional ceramic embedded in the ceramic substrate and spatially separated from the second functional ceramic, 
wherein the first functional ceramic is configured as a varistor chip.
Choi teaches (e.g.. Fig. 3) a multi-layered component comprising a ceramic substrate 
a first functional ceramic ([0087]: 200) embedded in a substrate ([0087]) and spatially separated from a second functional ceramic ([0087]-[0088]: 200a), 
wherein the first functional ceramic is configured as a varistor chip ([0083]: varistor).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle as modified by Alexander, the first functional ceramic embedded in the ceramic substrate and spatially separated from the second functional ceramic, wherein the first functional ceramic is configured as a varistor chip, as taught by Choi, so as to complement the function of the thermal sensor device with the ability to protect the integrated circuit device from high voltage during operation of the varistor.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 2016/0299011 A1) in view of Alexander (US 5,661,882 A) and Yamada et al. (US 6,143,207 A) as applied above and further in view of Ahn et al. (US 6,087,923 A).
Regarding claim 22: Ilhe, Alexander and Yamada teach the claim limitation of the multi-layered component according to claim 20, on which this claim depends, 
Ilhe as modified by Alexander does not expressly teach that
the functional ceramic comprises external contacts being formed at outer surfaces of the functional ceramic, and 
wherein the internal electrodes are electrically conductively connected to the external contacts. 
Ahn teaches (e.g., Fig. 15) a multi-layered component comprising internal electrodes (Col. 38-50: 24f and 25f),
wherein the internal electrodes (Col. 7, Lines 38-50: 24f and 25f) are electrically conductively connected to the external contacts (Col. 7, Lines 38-50: 23).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ilhe as modified by Alexander, the internal electrodes electrically conductively connected to the external contacts, as taught by Ahn, so as to facilitate integrating the device protection to a high voltage device.
Regarding claim 23: Ilhe, Alexander and Yamada teach the claim limitation of the multi-layered component according to claim 20, on which this claim depends,
Ilhe as modified by Alexander does not expressly teach that
external electrodes are arranged at opposite side surfaces of the ceramic substrate for electrically contacting the multi-layered component, and wherein the external electrodes are electrically connected alternately to the internal electrodes of a different polarity.

external electrodes (Col. 7, Lines 38-50: 23) are arranged at opposite side surfaces of the ceramic substrate (Col. 8, Lines 1-17 and Col. 7, Lines 38-50: 12/12a) for electrically contacting the multi-layered component (Col. 8, Lines 1-17 and Col. 7, Lines 38-50: 12/12a),
and wherein the external electrodes (Col. 7, Lines 38-50: 23) are electrically connected alternately to the internal electrodes (24f and 25f) of a different polarity (Col. 8, Lines 1-17 and Col. 7, Lines 38-50; inherent in device electrodes for varistors).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ilhe as modified by Alexander and Yamada, the external electrodes arranged at opposite side surfaces of the ceramic substrate for electrically contacting the multi-layered component, and wherein the external electrodes are electrically connected alternately to the internal electrodes of a different polarity, as taught by Ahn, so as to facilitate integrating the device protection to a high voltage device and various devices.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 2016/0299011 A1) in view of Alexander (US 5,661,882 A) and Yamada et al. (US 6,143,207 A) as applied above and further in view of Feichtinger et al., Hereinafter, Feichtinger220 (US 2011/0299220 A1).
Regarding claim 25: Ilhe, Alexander and Yamada teach the claim limitation of the multi-layered component according to claim 20, on which this claim depends. 
Ilhe as modified by Alexander does not expressly teach that
the internal electrodes respectively have a web or a web-shaped connection region for electrically contacting the functional ceramic.
Feichtinger220 teaches (e.g., Figs. 6A-6B) a multi-layered component comprising internal electrodes ([0074]-[0075]: 7/8/9/10/), 
wherein the internal electrodes respectively have a web or a web-shaped connection region for electrically contacting a functional ceramic ([0074]-[0075]: 7/8/9/10/).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ilhe as modified by Alexander, the internal electrodes respectively have a web or a web-shaped connection region for electrically contacting the functional ceramic, as taught by Feichtinger220, so as to increase the flexibility to connect the device to various devices.
 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 2016/0299011 A1) in view of Alexander (US 5,661,882 A) and Yamada et al. (US 6,143,207 A) as applied above and further in view of Ikeda et al. (US 2013/0201585 A1).
Regarding claim 26: Ilhe, Alexander and Yamada teach the claim limitation of the multi-layered component according to claim 14, on which this claim depends, 

Ikeda teaches (e.g., Fig. 8 and Fig. 19, [0066] and [0077]: third preferred embodiment of the present invention) a multi-layered component comprising a functional ceramic ([0135] and [0161]-[0162]), 
wherein the functional ceramic is configured as an ESD (electrostatic discharge) protection element ([0135] and [0161]-[0162]: 600).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ilhe as modified by Alexander and Yamada, the functional ceramic configured as an ESD (electrostatic discharge) protection element, as taught by Ikeda, so as to effectively protect the integrated device from accidental electrostatic discharge.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 2016/0299011 A1) in view of Alexander (US 5,661,882 A) and Yamada et al. (US 6,143,207 A) as applied above and further in view of Collins (US 2005/0184387 A1).
Regarding claim 27: Ilhe, Alexander and Yamada teach the claim limitation of the multi-layered component according to claim 20, on which this claim depends. 
Ihle as modified by Alexander and Yamada does not expressly teach that the multilayered component comprising: 
a LED (light-emitting diode), 

wherein the LED is electrically conductively connected to the external contacts of the ceramic substrate. 
Collins teaches (e.g., Fig. 3) a multi-layered component comprising a ceramic substrate ([0024]: 40)
a LED (light-emitting diode) ([0023]: LED in the LED package 30), 
wherein the ceramic substrate comprises external contacts ([0026]: 22/42/14) for electrically contacting the multi-layered component ([0023]), and 
wherein the LED is electrically conductively connected to the external contacts of the ceramic substrate ([0030] and [0026]). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle as modified by Alexander and Yamada, the LED electrically conductively connected to the external contacts of the ceramic substrate, so as to avoid destroying the LED due to electrostatic discharge ( ESD), and this improve the LED reliability.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 2016/0299011 A1) in view of Alexander (US 5,661,882 A), Yamada et al. (US 6,143,207 A) and Collins (US 2005/0184387 A1) as applied above and further in view of Kim et al. (US 2010/0098905 A1).
Regarding claim 28: Ilhe, Alexander, Yamada and Collins teach the claim limitation of the multi-layered component according to claim 27, on which this claim depends. 
Ihle as modified by Alexander and Yamada does not expressly teach that 
the ceramic substrate comprises plated-through holes completely penetrating through the ceramic substrate, 
wherein the plated-through holes respectively are electrically conductively connected to one of the external contacts, and 
wherein the internal electrodes respectively are electrically conductively connected to the plated-through holes. 
Kim teaches (e.g., Figs. 1-3) a multi-layered component comprising a ceramic substrate ([0031]: G) and internal electrodes ([0040]: 110/120),
wherein the ceramic substrate ([0031]: G) comprises plated-through holes ([0041]: 150) completely penetrating through the ceramic substrate (Fig. 3, G), 
wherein the plated-through holes respectively are electrically conductively connected to one of external contacts ([0040]: 130), and 
wherein the internal electrodes ([0040]: 110/120) respectively are electrically conductively connected to the plated-through holes (150). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle as modified by Alexander, Yamada and Collins, the ceramic substrate comprising plated-through holes completely penetrating through the ceramic substrate, wherein the plated-through holes respectively are electrically conductively connected to one of the external contacts, and .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 2016/0299011 A1) in view of Alexander (US 5,661,882 A), Yamada et al. (US 6,143,207 A) and Choi et al. (US 2009/0108984 A1) as applied above in view of Feichtinger et al. (US 2015/0144983 A1).
Regarding claim 30: Ilhe, Alexander, Yamada and Choi teach the claim limitation of the multi-layered component according to claim 29, on which this claim depends,
Ihle as modified by Alexander and Choi does not expressly teach that 
 the ceramic substrate has a thermal contact comprising a plated-through hole, and 
wherein the plated-through hole extends from a top side of the ceramic substrate as far as the second functional ceramic. 
Feichtinger983 teaches (e.g., Fig. 5) a multi-layered component comprising a ceramic substrate ([0006] and [0071]: LTCC ceramic),
 wherein the ceramic substrate has a thermal contact comprising a plated-through hole ([0043] and [0068]: 8), and 
wherein the plated-through hole ([0043] and [0068]: 8) extends from a top side of the ceramic substrate as far as the second functional ceramic ([0013], [0055] and 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle as modified by Alexander, Yamada and Choi, the ceramic substrate having a thermal contact comprising a plated-through hole, and wherein the plated-through hole extends from a top side of the ceramic substrate as far as the second functional ceramic, as taught by Feichtinger983, so as facilitate thermal cooling of the device during operation and thus improve device reliability.

Claims 31-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 2016/0299011 A1) in view of Alexander (US 5,661,882 A) and Yamada et al. (US 6,143,207 A), Chikagawa (US 2007/0184251 A1) and Ikeda et al. (US 2013/0201585 A1).
Regarding claim 31: Ilhe, Alexander and Yamada teach the claim limitation of the method for producing the multi-layered component, according to claim 14, on which this claim depends,
 Ihle teaches (e.g., Figs. 1A-1J) a method for producing the multi-layered component, according to claim 14, on which this claim depends,
the method comprising: 
providing ceramic sheets having at least one cutout ([0049]: ceramic sheets 15/16 have cut out 120); 

introducing at least one functional ceramic ([0050]: 50) into the cutout, 
wherein the functional ceramic comprises a HTCC (high temperature co-fired ceramics) ceramic ([0032], [0049] and [0051]: NTC sensor elements 50 becomes NTC sensor elements 51 and 52 comprising a ceramic of the type high temperature co-fired ceramics, HTCC); 
providing cover sheets ([0049]: 25/36);
laminating and pressing the sheets to form a stack; 
sintering the stack ([0034]: laminate ceramics sintered to form a stack), 
wherein the green stack is sintered at a temperature ([0034]),
a sintering temperature of the functional ceramic is higher than a temperature of a LTCC ceramic ([0018] and [0054]: material for the NTC sensor device is HTCC; in the case of a ceramic of the "LTCC" type, for example, at a temperature between 1100.degree. C. and 1300.degree. C., for example, between 1200.degree. C. and 1250.degree. C. Alternatively, the sintering can be performed, in the case of a ceramic of the "HTCC" type, at a temperature between 1600.degree. C. and 1700.degree. C ). 
Ihle does not expressly teach that method comprises
LTCC (low temperature co-fired ceramics) green sheets,
introducing at least one sintered functional ceramic;
cover sheets in a green state;
sintering the green stack, 
 and 
providing external contacts at outer surfaces of the sintered green stack.
Alexander teaches (e.g., Fig. 2) a method for producing a multi-layered component, the method comprising
LTCC (low temperature co-fired ceramics) green sheets (Col. 5, Lines 40-62: 111),
(Electronic circuit structure 100 is similar to the structure of FIGS. 1 and 1A with the exception that the multiple layers of green LTCC dielectric tape 111 form the fully enclosed cavity 112, the method to form the device in Figs. 1A-1B, Col. 5, Lines 40-45; the method of forming device in Fig. 2 is thus similar; see method for Figs. 1A-1B: Col. 5, Lines 10-31).
providing cover sheets in a green state (Col. 5, Lines 40-62: 131),
laminating and pressing the green sheets to form a green stack (Col. 5, Lines 15-26).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle, the method of providing LTCC (low temperature co-fired ceramics) green sheets, cover sheets in a green state, sintering the green stack, as taught by Alexander, so as to reduce the thermal process during packaging and ensure that the functional device is not damaged by the heat generated during the manufacturing process.
Note that Ihle as modified by Alexander does teach the limitation “the green stack is sintered at a temperature that is below a sintering temperature of the functional 
Chikagawa teaches (e.g., Figs. 2A-2C) a method for producing a multi-layered component, the method comprising: 
introducing at least one sintered functional ceramic ([0049] the functional ceramic is sintered ceramic).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle as modified by Alexander, the method comprising introducing at least one sintered functional ceramic, as taught by Chikagawa, so as to simplify the method of manufacturing the power electronic chip.
Ikeda teaches (e.g., Figs. 8-9 and 19; [0066]-[0067] and [0077]: third embodiment) a method for producing a multi-layered component, the method comprising
providing external contacts ([0167]: 514 and 516) at outer surfaces of the sintered green stack ([0013] and [0155]-[0157]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle as modified by Alexander and 
Note: the definitions of the acronyms LTCC and HTCC were kept; Examiner does not consider it inconsistent.
Regarding claim 32: Ihle, Alexander, Yamada, Chikagawa and Ikeda teach the claim limitation of the method according to claim 31, on which this claim depends,
wherein the at least one cutout is provided by stamping or laser treating the green sheets (Ihle: [0038]: stamping out a plurality of openings in each of the first ceramic films). 
Regarding claim 33: Ihle, Alexander, Yamada, Chikagawa and Ikeda teach the claim limitation of the method according to claim 31, on which this claim depends.
Ihle as modified by Alexander, Yamada and Chikagawa teaches that the method further comprising 
providing spray granules, ceramic powder and/or green layers for producing the functional ceramic Alexander (Alexander: Col.5 , Lines 25-26, green electronic refers to electronic device made of green sheets, see device 125 of Fig. 2, Col. 5, Lines 46-50comprising stacked sheets),
wherein the spray granules, the ceramic powder and/or the green layers are subsequently sintered (Alexander: Col. 5, Lines 40-62; Electronic circuit structure 100 is similar to the structure of FIGS. 1 and 1A with the exception that the multiple layers of green LTCC dielectric tape 111 form the fully enclosed cavity 112, the method to form 
Regarding claim 34: Ihle, Alexander, Yamada, Chikagawa and Ikeda teach the claim limitation of the method according to claim 33, on which this claim depends.
 wherein the functional ceramic is sintered at a temperature of greater than or equal to 1000°C (Ihle: [0054]: at least 1600°C).
Regarding claim 36: Ihle, Alexander, Yamada, Chikagawa and Ikeda teach the claim limitation of the method according to claim 31, on which this claim depends. 
wherein the green stack is sintered at a temperature of less than or equal to 950°C and greater than or equal to 750°C (Ihle: Electronic circuit structure 100 is similar to the structure of FIGS. 1 and 1A with the exception that the multiple layers of green LTCC dielectric tape 111 form the fully enclosed cavity 112; similar method used for forming device in Fig. 2; see method for Figs. 1A-1B: Col. 5, Lines 27-31: about 800.degree. C. to about 950.degree. C.). 
Ihle as modified by Alexander, Chikagawa and Ikeda teaches an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to adjust the temperature in the method of Ihle as modified by .

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 2016/0299011 A1) in view of Alexander (US 5,661,882 A) and Yamada et al. (US 6,143,207 A) as applied above in view of Block et al. (US 2009/0035560 A1).
Regarding claim 38: Ihle, Alexander and Yamada teach the claim limitation of the multi-layered component according to claim 14, on which this claim depends.
Ihle as modified by Alexander and Yamada does not expressly teach that
the functional ceramic comprises a ferrite. 
Block teaches (e.g., Fig. 4B) a multi-layered component comprising a functional ceramic ([0049]: F2),  wherein the functional ceramic comprises a ferrite ([0018] and [0049]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the functional device of Ihle as modified by Alexander and Yamada, the functional ceramic comprises a ferrite, as taught by Block, for it is art recognized suitability as a functional ceramic material, so as to obtain predictable results of a more robust protective component.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 20160299011 A1) in view of Feichtinger (US 2011/0299220 A1), hereinafter, Feichtinger220 and Yamada et al. (US 6,143,207 A) and Ostergaard et al. (US 2016/0049713 A1)
Regarding independent claim 39: Ihle teaches (e.g., Figs. 1A-1J) a multi-layered component comprising: 
an inert ceramic substrate ([0049] and [0051]: ceramic layer 6 is not the active substrate; the ceramic acts more like a passivation packaging); and
at least one functional ceramic ([0032], [0049] and [0051]: functional ceramic 51 and 52), 
wherein the functional ceramic (51/52) is completely enclosed by the ceramic substrate (6),
wherein the ceramic substrate comprises internal electrodes ([0051]: 211/212) for electrically contacting the functional ceramic (51/52).
wherein the internal electrodes respectively have a constriction in a region of a feed to the functional ceramic (Ilhe: Fig. 1J, internal electrodes are constricted and cannot touch each other in region of functional ceramic 51/52).
Alternatively, Ihle does not expressly teach that the internal electrodes respectively have a web or a web-shaped connection region for electrically contacting the functional ceramic.
Feichtinger220 teaches (e.g., Figs. 6A-6B) a multi-layered component comprising internal electrodes ([0074]-[0075]: 7/8/9/10/), 
wherein the internal electrodes respectively have a ridge connection region for electrically contacting a functional ceramic ([0074]-[0075]: 7/8/9/10/ has web or a web-shaped connection for electrically contacting a functional ceramic).

Ihle does not expressly teach that the functional ceramic is granular, spherical, disk-shaped or elliptical.
Yamada teaches (e.g., Figs. 1-3) a multi-layered component comprising a functional ceramic (Col. 1, Lines 66-67 and Col. 2, Lines 1-8), 
wherein the functional ceramic is granular, spherical, disk-shaped or elliptical (Col. 1, Lines 66-67 and Col. 2, Lines 1-8: granular shaped).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle as modified by Feichtinger220, the functional ceramic being granular shaped, as taught by Yamada, for its well-known shape and obtained by a well-known method, as being a suitable shape for ceramic functional layers.
Ihle as modified by Feichetinger220 and Yamada does not expressly teach that the ridge connection region being narrower in width than another region of the internal electrodes.
Ostergaard teaches (e.g., Figs. 7A-7C) a multi-layered component comprising internal electrodes including a ridge ([0088]: 20),
the ridge connection region being narrower in width than another region of the internal electrodes ([0088]: 20 is used as internal electrode and has connection regions 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle as modified by Feichetinger220 and Yamada, the internal electrodes including ridges, such that the ridge connection region being narrower in width than another region of the internal electrodes because the shape and profile allows for excellent RF performance (Ostergaard: [0078]), the choice of shape allows improvement of the functionality.
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al. (US 20160299011 A1) in view of Feichtinger (US 2011/0299220 A1), hereinafter, Feichtinger220, Ostergaard et al. (US 2016/0049713 A1) and Martinez et al. (US 2017/0207028 A1).
Regarding independent claim 39: Ihle teaches (e.g., Figs. 1A-1J) a multi-layered component comprising: 

at least one functional ceramic ([0032], [0049] and [0051]: functional ceramic 51 and 52), 
wherein the functional ceramic (51/52) is completely enclosed by the ceramic substrate (6),
wherein the ceramic substrate comprises internal electrodes ([0051]: 211/212) for electrically contacting the functional ceramic (51/52).
wherein the internal electrodes respectively have a constriction in a region of a feed to the functional ceramic (Ilhe: Fig. 1J, internal electrodes are constricted and cannot touch each other in region of functional ceramic 51/52).
Alternatively, Ihle does not expressly teach that the internal electrodes respectively have a web or a web-shaped connection region for electrically contacting the functional ceramic.
Feichtinger220 teaches (e.g., Figs. 6A-6B) a multi-layered component comprising internal electrodes ([0074]-[0075]: 7/8/9/10/), 
wherein the internal electrodes respectively have a ridge connection region for electrically contacting a functional ceramic ([0074]-[0075]: 7/8/9/10/ has web or a web-shaped connection for electrically contacting a functional ceramic).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle, the internal electrodes respectively have a web or a web-shaped connection region for electrically contacting 
Ihle does not expressly teach that the functional ceramic is granular, spherical, disk-shaped or elliptical.
Yamada teaches (e.g., Figs. 1-3) a multi-layered component comprising a functional ceramic (Col. 1, Lines 66-67 and Col. 2, Lines 1-8), 
wherein the functional ceramic is granular, spherical, disk-shaped or elliptical (Col. 1, Lines 66-67 and Col. 2, Lines 1-8: granular shaped).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle as modified by Feichtinger220, the functional ceramic being granular shaped, as taught by Yamada, for its well-known shape and obtained by a well-known method, as being a suitable shape for ceramic functional layers.
Ihle as modified by Feichetinger220 and Yamada does not expressly teach that the ridge connection region being narrower in width than another region of the internal electrodes.
Ostergaard teaches (e.g., Figs. 7A-7C) a multi-layered component comprising internal electrodes including a ridge ([0088]: 20),
the ridge connection region being narrower in width than another region of the internal electrodes ([0088]: 20 is used as internal electrode and has connection regions being narrower in width, at the junction with outer electrodes 15, than another region of the internal electrodes).

Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
In case Ihle as modified by Alexander does not expressly teach that the functional ceramic is granular, spherical, disk-shaped or elliptical.
Martinez teaches (e.g., Fig. 8, [0061]-[0063]) a multi-layered component comprising a functional ceramic ([0061]), wherein the functional ceramic is granular, spherical, disk-shaped or elliptical ([0061]-[0063]: disc shape functional device).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Ihle as modified by Alexander, the functional ceramic being disk-shape or disc, as taught by Martinez, for the following .

Response to Arguments
Applicant’s arguments with respect to claim(s) claim 39 have been considered but are moot because the new ground of rejection does not rely solely on the previous combination of references applied in the prior rejection of record for any newly added amendment or matter specifically challenged in the argument.

Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive because the limitation as claimed allows for the functional ceramic to be granular, that is small particles; see dictionary.com
https://www.google.com/search?q=define+granular&rlz=1C1GCEB_enUS791US791&oq=define+granular&aqs=chrome.0.69i59j0l9.3258j1j1&sourceid=chrome&ie=UTF-8
“Granular” is defined as: resembling or consisting of small grains or particles

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826